ACCEPTED
                                                                                                03-14-00516-CR
                                                                                                        4966821
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                          4/21/2015 11:02:28 AM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK
      THIRD COURT OF APPEALS CAUSE NUMBER 03-14-00516-CR
              TRIAL COURT CAUSE NO. D-14-0081-SA
                                                                          FILED IN
                                                                   3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
STATE OF TEXAS                              §    IN THE            4/21/2015 11:02:28 AM
                                                                       JEFFREY D. KYLE
                                            §                               Clerk
vs.                                         §    391st JUDICIAL DISTRICT
                                            §
MARK ANTHONY SERRANO                        §    TOM GREEN COUNTY, TEXAS


                           MOTION FOR EXTENSION

TO THE HONORABLE JUDGE OF SAID COURT:

      Now comes Mark Anthony Serrano, Appellant, and files this Motion for
Extension for submission of the appellant's brief for the following reasons:

       1.    I am requesting an extension to finalize the brief.
                                                                               111
      2.     Appellant's appeal brief was originally due on November 30              ,   2014
and this is the fifth request for extension by Appellant.
      3.     Appellant' s counsel requests an extension of time to prepare the
appellant 's brief for this appeal until April 16th, 2015.


      WHEREFORE, PREMISES CONSIDERED, Appellant prays that the
Com1 enter its order extending the deadline for submission of appellant's brief in
this appeal.

                                         Respectfully submitted,



                                         ::~ 2                                                      -
                                            Randol L. Stout
                                            State Bar No. 24083914
                                            Attorney for Mark A. Serrano
                           Certificate of Service

     I certify that the foregoing has been delivered to the Tom Green County,
Texas District Attorney's office by perso: z =pril2lst, 2015.

                                    ~-2=
                                   RANDOL L. STOUT
                                   Attorney for Defendant
                                                                        ---------